It is well enough. He says it was according to the statute, and if the deed was not enrolled before the rent day, the other party should show it. 4 Rep., Hind's case. It would be wrong if the bargainee was not to have the rent incurred before the enrollment. The *Page 746 
law has always been so understood, and it has been so adjudged on solemn argument. 5 Jac., Alsop's case. Tr., 20 Car. rot., 1420. One declared on a lease of the 24th of March, habend., abinde per ann. rendering rent atMichaelmas, and the Annunciation; objected that the last Annunciation is not within the year. Sed non allocatur, quia abinde shall be taken exclusive of the day. 3 Roll., 521; Bendl., 187.